DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1-9 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-12 are objected to because of the following informalities:  
Regarding claim 1, line 8, the term “trying” is not considered as a positive limitation. The applicant is suggested to delete the term. Similar issue exists in claim 7. Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 7, 9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uemura et al. (Pub No.: 2018/0070278) in view of Jung et al. (Pub No.: 2017/0311217).
Regarding claim 7, Uemura et al. discloses a User Equipment (UE) (see fig. 1, terminal device 1) for operating in a wireless communication system, the UE comprising: 
a Radio Frequency (RF) module (see transmission unit 109, reception unit 101 in fig. 1); and 
a processor (see radio resource control unit in fig. 1) operably coupled with the RF module and configured to: 
initiate a first random access procedure to a first candidate target cell of the one or more candidate target cells and a first timer for the first candidate target cell, when the first candidate target cell satisfies a handover condition (Uemura et al. see fig. 6, S401, S402; para. 0193, 0217-0218, 0241, 0260; In para. 0217, …the terminal device 1 starts the UE timer (step S401). In para. 0218, …the MAC entity of the terminal device 1 initiates the random access procedure as one procedure in the RRC connection establishment procedure (step S402).). The terminal device initiates the UE timer T308 and random access procedure for handover to the target cell when the target cell satisfies as being a coverage enhanced cell or a normal cell, and 
stop trying to connect to the first candidate target cell when the first timer expires for the first candidate target cell (Uemura et al. see fig. 6, S406, S407; para. 0225-0226; the terminal device 1 may abort the RRC connection establishment procedure when UE timer expires in S407).
However, Uemura et al. does not explicitly disclose the feature to receive handover assistance information including a list of one or more candidate target cells.
Jung et al. from the same or similar fields of endeavor discloses the feature to receive handover assistance information including a list of one or more candidate target cells (Jung et al. see fig. 3, step 306; para. 0077; The RRC message can include assistance information as well as SI related to any of the small cell network devices 114-118.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Uemura et al. and to implement with the feature as taught by Jung et al. to receive an assistance information and SI related to list of small cell network devices.
The motivation would be to improve transmission efficiency.
Claim 1 is rejected similarly to claim 7.
Regarding claims 3, 9, Uemura et al. discloses the feature wherein the processor is further configured to: initiate a second random access procedure to a second candidate target cell of the plurality of candidate target cells and a second timer for the second candidate target cell, when the second candidate target cell satisfies the handover condition as a result of the checking (Uemura et al. see fig. 6, S401, S402; para. 0193, 0217-0218, 0241, 0260; In para. 0217, …the terminal device 1 starts the UE timer (step S401). In para. 0218, …the MAC entity of the terminal device 1 initiates the random access procedure as one procedure in the RRC connection establishment procedure (step S402).). The terminal device initiates the UE timer T308 and random access procedure for handover to the target cell when the target cell satisfies as being a coverage enhanced cell or a normal cell.

The motivation would be to improve transmission reliability.
Regarding claims 6, 12, Jung et al. discloses wherein the satisfying the handover condition includes that a channel quality of the first candidate target cell is equal to or above a threshold value during a certain amount of time (Jung et al. see para. 0023, 0073; the candidate cells 104 can satisfy a first threshold from among all small cells within the macro cell 102, while the UE specific cell set can satisfy an additional threshold or have a higher ranking with respect to one or more parameters. In para. 0073, …the UE 120 can detect a decrease in the number of neighbor small cells (e.g., other small cells or corresponding cells within the UE specific cell set 106 or candidate small cells 104) that have a good link quality. The link quality can be detected or observed, for example, based on the satisfaction of a threshold level.). Thus, the UE determines the link quality of candidate target cells based on threshold level during a certain amount of time.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Uemura et al. and to implement with the feature as taught by Jung et al. to determine the handover condition including the channel quality of the candidate target cell equal to or above a threshold during a certain amount of time.
The motivation would be to improve transmission reliability.

Claims 2, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uemura et al. (Pub No.: 2018/0070278) in view of Jung et al. (Pub No.: 2017/0311217) as applied to claim 1 or 7 above, and further in view of Kone (Pub No.: 2010/0330993).
Regarding claims 2, 8, Uemura et al. in view of Jung et al. does not explicitly disclose the feature wherein the list of one or more candidate target cells includes information about a plurality of candidate target cells, and wherein the processor is further configured to: check whether there is any candidate target cell among the plurality of candidate target cells, except the first candidate target cell, satisfies the handover condition, when any one of at least the following events occurs: - the first timer expires for the first candidate target cell, and - the number of random access trials to the first candidate target cell reaches the maximum number.
Kone from the same or similar fields of endeavor discloses the feature wherein the list of one or more candidate target cells includes information about a plurality of candidate target cells, and wherein the processor is further configured to: check whether there is any candidate target cell among the plurality of candidate target cells, except the first candidate target cell, satisfies the handover condition, when any one of at least the following events occurs: - the first timer expires for the first candidate target cell, and - the number of random access trials to the first candidate target cell reaches the maximum number (Kone see para. 0037; when the timer T2 expires, the UE may now go idle and starts new cell selection served by another target base station TBS2.).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Uemura et al. in view of Jung et al. and to implement with the feature as taught by Kone to check other candidate target cell when timers expires for the current cell.
The motivation would be to improve transmission reliability.

Claims 4, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uemura et al. (Pub No.: 2018/0070278) in view of Jung et al. (Pub No.: 2017/0311217) as applied to claim 1 or 7 above, and further in view of Dudda et al. (Pub No.: 2016/0285679).
Regarding claims 4, 10, Uemura et al. in view of Jung et al. does not explicitly disclose the feature wherein the processor is further configured to: initiate a third timer when the handover assistance information is received, and perform a radio resource control (RRC) connection re-establishment procedure when the third timer expires.
Dudda et al. from the same or similar fields of endeavor discloses the feature wherein the processor is further configured to: initiate a third timer when the handover assistance information is received, and perform a radio resource control (RRC) connection re-establishment procedure when the third timer expires (Dudda et al. see para. 0055, 0162; The timer T312 may be started upon triggering a measurement report for a measurement identity for which T312 has been configured, while T310 is running. At expiry of the Timer T312, it is foreseen to go to RRC_IDLE, if security is not activated, else it is foreseen to initiate the connection re-establishment procedure.).  A measurement event may be a neighbor cell is found to be an offset better than the current cell.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Uemura et al. in view of Jung et al. and to implement with the feature as taught by Dudda et al. to initiate a third timer when handover assistance information is received and perform RRC connection re-establishment when timer expires.
The motivation would be to reduce transmission error rate.
Claims 5, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uemura et al. (Pub No.: 2018/0070278) in view of Jung et al. (Pub No.: 2017/0311217) as applied to claim 1 or 7 above, and further in view of Ryu et al. (Pub No.: 2016/0205660).
Regarding claims 5, 11, Uemura et al. in view of Jung et al. does not explicitly disclose the feature wherein the number of random access trials includes a number of random access preamble transmissions.
Ryu et al. from the same or similar fields of endeavor discloses the feature wherein the number of random access trials includes a number of random access preamble transmissions (Ryu et al. see para. 0376).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Uemura et al. in view of Jung et al. and to implement with the feature as taught by Ryu to provide a maximum number of random access preamble transmissions in SIB.
The motivation would be to improve network efficiency.


Examiner's Note
The Applicant is welcome to request a telephonic interview if the Applicant has any questions or requires any additional information that would further or expedite the prosecution of the application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park et al. (Pub No.: 2018/0124648) and Burbidge et al. (Pub No.: 2010/0316034) are show systems which considered pertinent to the claimed invention.
Burbidge et al. discloses a method performed by user equipment (UE) includes receiving a request to access a service unavailable through a first network cell associated with the UE, and receiving 
Park et al. discloses a first base station receives a UE assistance information message from a wireless device. The UE assistance information message comprises traffic pattern parameters for SPS traffic of the wireless device. The traffic pattern parameters comprise: a first traffic periodicity of a first traffic of the one or more SPS traffic; a first timing offset of the first traffic; and a first message size of the first traffic. The first base station sends, to a second base station, a request message for a handover of the wireless device. The request message comprises the traffic pattern parameters. The first base station receives from the second base station, a handover request acknowledge message indicating SPS configuration parameter(s) for SPS radio resources determined based at least on the traffic pattern parameters. The first base station transmits to the wireless device, a handover command message indicating the SPS configuration

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413.  The examiner can normally be reached on Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/KAN YUEN/Primary Examiner, Art Unit 2464